DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 12/14/2021 which amended claims 2, 4-6, 9-10, 12-13, 15-18, 20 and 23, cancelled claims 1, 3, 7, 11, 14, 21-22 and 25. Claims 2, 4-6, 8-10, 12-13, 15-20 and 23-24 are currently pending in the application for patent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2021 has been entered.

Allowable Subject Matter
Claims 2, 4-6, 8-10, 12-13, 15-20 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 8, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the support further comprises at least one ridge disposed on an side of the plate portion opposite to another side facing the substrate, the at least one ridge surrounds the central axis and is connected to the driver, and a second spacing space is formed by the at least one ridge, the driver and the plate portion.
This limitation in combination with the other limitations of claim 8 renders the claim non-obvious over the prior art of record.
Regarding Claim 19, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a plurality of connection units, wherein the plurality of connection units space the substrate apart from the support, and at least one airflow passage is formed between the substrate and the support, among the plurality of connection units, and among the at least one through hole.
This limitation in combination with the other limitations of claim 19 renders the claim non-obvious over the prior art of record.
Regarding Claim 20, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the plate portion is spaced from the substrate to form a first spacing space between the support and the substrate, and the first spacing space is in communication with the at least one through hole; and the at least one through hole used for heat insulation and/or serving as an airflow passage is disposed off-axis from the central axis.
This limitation in combination with the other limitations of claim 20 renders the claim non-obvious over the prior art of record.
Regarding Claim 24, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious an inner edge of the orthographic projection of the at least one connection unit onto the front surface is positioned from the central axis a distance greater than or equal to a distance of an inner edge of the wavelength conversion layer from the central axis.
This limitation in combination with the other limitations of claim 24 renders the claim non-obvious over the prior art of record.

Takamatsu (US 2018/0059403) at least discloses a projection device (Figure 7), comprising a light source system (Figure 7; Laser Light Source 2), a wavelength conversion device (Figure 7; Wheel Unit 100), a light valve (Figure 7; Liquid-Crystal Light Valves 400R, 400G and 400B), and a projection lens (Figure 7; Projection Optical System 600), wherein: 
the light source system (Figure 7; Laser Light Source 2) provides an excitation beam (see Figure 7 and Paragraphs [0054] and [0089]); 
the wavelength conversion device (Figure 7; Wheel Unit 100) converts the excitation beam and provides a converted beam (see Paragraph [0054]; wherein it is disclosed that the phosphor 43 includes a substance that is excited by blue laser light having a center wavelength of about 445 nm and emits fluorescence), the wavelength conversion device (Figures 3 and 7; Wheel Unit 100) comprises a driver (Figure 3; Rotating Motor 10), a substrate (Figure 3; Substrate 41) and a support (Figure 3; Fixing Member 20), wherein: 

the support (Figure 3; Fixing Member 20) is connected to the substrate (Figure 3; Substrate 41) and the driver (see Figure 3 and Paragraph [0050]; wherein the fixing member 20 is connected to both the substrate 41 of wheel 40 and the rotating motor 10), the driver (Figure 3; Rotating Motor 10) drives the support (Figure 3; Fixing Member 20) and the substrate (Figure 3; Substrate 41) to rotate about a central axis (see Figure 3 and Paragraph [0050]; wherein it is disclosed that the rotating motor 10 is a driving unit that rotationally drives the wheel 40 about center 41a), and 
the support (Figures 2 and 3; Fixing Member 20) comprises at least one through hole (Figures 2 and 3; Fitting Hole 29); 
the light valve (Figure 7; Liquid-Crystal Light Valves 400R, 400G and 400B) is located on a transmission path of the converted beam and the excitation beam and converts the converted beam and the excitation beam into an image beam (see Figure 7 and Paragraph [0094]); and 
the projection lens (Figure 7; Projection Optical System 600) is located on a transmission path of the image beam and projects the image beam (see Figure 7 and Paragraphs [0094]-[0095]); 
the substrate (Figure 3; Substrate 41) has a first rotation center (Figure 3; Center 41a), the support (Figure 3; Fixing Member 20) has a second rotation center (Figure 3; Center 41a), and the central axis passes through the first rotation center and the second 
at least one connection unit (Figure 3; Adhesive Material 39), 
wherein the at least one connection unit (Figure 3; Adhesive Material 39) is disposed between the substrate (Figure 3; Substrate 41) and the support (Figure 3; Fixing Member 20) along a circumferential direction of the substrate and contacts both the substrate (Figure 3; Substrate 41) and the support (see Figures 3 and 4 and Paragraph [0066]; wherein it is disclosed/depicted that the adhesive material 39 is disposed between the main surface 21 of fixing member 20 and the second surface 412 of the wheel 40 thereby bonding the fixing member 20 and the wheel 40, and is not applied to the entire main surface 21 of fixing member 20 but rather at the plurality of regions 21a), and 
wherein in a radial direction, an average distance of the at least one connection unit (Figure 3; Adhesive Material 39) from the central axis is greater than an average distance of the at least one through hole (Figures 2 and 3; Fitting Hole 29) of the support (Figures 2 and 3; Fixing Member 20) from the central axis (see at least Figures 2, 3 and 4; wherein the location in which the fitting hole 29 of fixing member 20 is disposed corresponds/overlaps with the location of the center 41a such that the distance from the central axis 41a to the adhesive material 39, which is disposed in regions 21a surrounding but not intersecting center 41a, is greater than the distance from fitting hole 29 to central axis 41a); wherein
the at least one connection unit (Figure 3; Adhesive Material 39) is discontinuously arranged along the circumferential direction of the substrate (see 

Mochizuki (US 2019/0369471) at least discloses a wavelength conversion device (Figure 3; Optical Wheel Device 100), comprising a driver (Figure 3; Motor 110), a substrate (Figure 3; Third Wheel 330) and a support (Figure 3; Second Wheel 320), wherein: 
the support (Figure 3; Second Wheel 320) is disposed between the driver (Figure 3; Motor 110) and the substrate (Figure 3; Third Wheel 330), the support (Figure 3; Second Wheel 320) is connected to the substrate (Figure 3; Third Wheel 330) and the driver (see Figure 4B), the driver (Figure 3; Motor 110) drives the support (Figure 3; Second Wheel 320) and the substrate (Figure 3; Third Wheel 330) to rotate about a central axis (see Paragraph [0063]), and the support (Figure 3; Second Wheel 320) comprises at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321); and 
the at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321) used for heat insulation and/or serving as an airflow passage is disposed off-axis from the central axis (see Figure 3 and Paragraph [0063]; wherein it is disclosed that an air flow that flows in from the first opening portions 104, pass through the communication passages 105 and then is discharged from the second opening 

Kobayashi (US 2017/0293211) at least discloses a wavelength conversion device (Figure 13; Phosphor Wheel 400), comprising a driver (Figure 13; Motor 40), a substrate (Figure 13; Substrate 420) and a support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b), wherein: 
the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) is disposed between the driver (Figure 13; Motor 40) and the substrate (see Figure 13; wherein the first and second heat dissipation fins 450a and 450b have an inward extending portion 453 which is located between the motor 40 and the substrate 420), the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) is connected to the substrate (Figure 13; Substrate 420) and the driver (see Figure 13 and Paragraphs [0135] and [0143]; wherein it is disclosed that the joining layer 440 joins the substrate 420 and the first to third heat dissipation fins 450a to 450c, wherein the inward extending portion 453 of the second heat dissipation fin 450b attaches the phosphor wheel 400 to the shaft 40a of the motor 40), the driver (Figure 13; Motor 40) drives the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) and the substrate (Figure 13; Substrate 420) to rotate about a central axis (see Figure 13 and Paragraphs [0072] and [0232]; wherein it is disclosed that the motor 40 is configured to rotationally drive the phosphor wheel 400 around a rotation axis A orthogonal to the substrate plane), and the support (Figures 13 and 14; First and Second Heat Dissipation Fins 450a and 450b) comprises at least one through hole (see Figures 13-

Maeda (US 2018/0299756) at least discloses a wavelength conversion device (Figure 7; Fluorescent Substrate 1), comprising a driver (Figure 7; Shaft 41), a substrate (Figure 7; Substrate 20) and a support (Figure 7; Attachment 42), wherein:
the support (Figure 7; Attachment 42) is disposed between the driver (Figure 7; Shaft 41) and the substrate (see Figure 7 and Paragraphs [0059]-[0060]; wherein it is disclosed that the attachment 42 is disposed between the shaft 41 and the substrate 20), the support (Figure 7; Attachment 42) is connected to the substrate (Figure 7; Substrate 20) and the driver (see Figure 7 and Paragraphs [0059]-[0060]; wherein it is disclosed that the attachment 42 serves to couple the fluorescent substrate 1 and a leading end of the shaft 41 of the motor to each other), the driver (Figure 7; Shaft 41) drives the support (Figure 7; Attachment 42) and the substrate (Figure 7; Substrate 20) to rotate about a central axis (see Figure 7 and Paragraphs [0059]-[0060] and [0067]; wherein it is disclosed that the attachment 42 is mounted on the shaft 41, the attachment 42 is, for example, in a shape rotationally symmetric about the rotation axis AX1 of the shaft 41, wherein the shaft 41 is responsible for providing rotation about said rotation axis AX1), and the support (Figure 7; Attachment 42) comprises at least one through hole (see Figure 7 and Paragraph [0060]; wherein it is disclosed that the attachment 42 is in a circular disk shape and has a plurality of openings 42B for insertion of screws 43 therethrough on an outer edge of the circular disk); wherein 



    PNG
    media_image1.png
    392
    657
    media_image1.png
    Greyscale


the plate portion (see labeled plate portion in annotated figure 7 above) is substantially parallel to the substrate (Figure 7; Substrate 20) and spaced from the substrate (Figure 7; Substrate 20) to form a first spacing space (Figure 7; Concave Portion 42A) between the support (Figure 7; Attachment 42) and the substrate (see annotated Figure 7 above; wherein the above identified plate portion of the attachment 42 is parallel to the bottom surface of substrate 20 and forms concave portion 42A therebetween), and the first spacing space (Figure 7; Concave Portion 42A) is in communication with the at least one through hole (see Figure 7 Paragraphs [0059]-[0060]; wherein the attachment 42 is fixed to the substrate 20 so as to avoid a portion 
In regards to the limitations of Claim 8, the prior art of record detailed above fails to teach, suggest or render obvious the support further comprises at least one ridge disposed on an side of the plate portion opposite to another side facing the substrate, the at least one ridge surrounds the central axis and is connected to the driver, and a second spacing space is formed by the at least one ridge, the driver and the plate portion.
In regards to the limitations of Claim 19, the prior art of record detailed above fails to teach, suggest or render obvious a plurality of connection units, wherein the plurality of connection units space the substrate apart from the support, and at least one airflow passage is formed between the substrate and the support, among the plurality of connection units, and among the at least one through hole.
In regards to the limitations of Claim 20, the prior art of record detailed above fails to teach, suggest or render obvious the plate portion is spaced from the substrate to form a first spacing space between the support and the substrate, and the first spacing space is in communication with the at least one through hole; and the at least one through hole used for heat insulation and/or serving as an airflow passage is disposed off-axis from the central axis.
Specifically, none of the references detailed above describe a plate portion which is spaced apart from a substrate to produce a space therebetween such that said space is in communication with a through hole, wherein said through hole is disposed off axis 
In regards to the limitations of Claim 24, the prior art of record detailed above fails to teach, suggest or render obvious an inner edge of the orthographic projection of the at least one connection unit onto the front surface is positioned from the central axis a distance greater than or equal to a distance of an inner edge of the wavelength conversion layer from the central axis.
The dependent claims, claims 2, 4-6, 9-10, 12-13, 15-18 and 23, are likewise allowable by virtue of their dependency upon allowable independent claims 8, 19, 20 and 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882